417 F.2d 1338
Matt KOEHL, Individually and as head of The American NaziParty and on behalf of the Estate of George LincolnRockwell, and George Lincoln Rockwell, Inc., a Virginiacorporation and The American Nazi Party, aka NationalSocialist White Peoples Party, individually and as custodianof the remains of George Lincoln Rockwell, Appellants.v.Stanley R. RESOR, Individually and as Secretary of the Armyof the United States of America, and Robert S.McNamara, Individually and as Secretaryof Defense of the UnitedStates, Appellees.
No. 13474.
United States Court of Appeals Fourth Circuit.
Argued Nov. 6, 1969.Decided Nov. 24, 1969.

Herbert A. Rosenthal, Jr., Washington, D.C., and Philip J. Hirschkop, Alexandria, Va.  (Cohen, Hirschkop, Hall & Jackson, Alexandria, Va., Lawrence Speiser, Ralph Temple, Washington, D.C., and David M. Weitzman, Falls Church, Va., on brief), for appellants.
Stephen R. Felson, Atty., Department of Justice (William D. Ruckelshaus, Asst. Atty. Gen., and Robert V. Zener, Atty., Department of Justice, and Brian P. Gettings, U.S. Atty., on brief), for appellees.
Before SOBELOFF, WINTER and BUTZNER, Circuit Judges.
PER CURIAM:


1
The judgment appealed from is affirmed on the opinion of the District Court.  296 F. Supp. 558 (E.D.Va.1969).


2
Affirmed.